 426DECISIONSOF NATIONALLABOR RELATIONS BOARDReno'sRiverside Hotel,Inc. d/b/a Riverside HotelandAmerican Federation of Casino and GamingEmployees.Cases 20-CA-4080 and 4083June 30, 1967DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNOn April 17, 1967, Trial Examiner David F.Doyle issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended dismissal as to them.Thereafter, the Respondent filed exceptions and theGeneral Counsel filed cross-exceptions to the Deci-sion andsupporting briefs. The Respondent filed abrief in answer to the General Counsel's cross-ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings.' conclusions, and recommenda-tions of the Trial Examiner, with the followingmodifications:The Trial Examiner found that Respondent Pres-ident Richter didnot promulgatea rule prohibitingemployees fromengaging in unionactivity on com-pany property on nonworking timeWe do notagree.According to Richter's credited testimony,shortly before both the first and second elections,he instructed his supervisors to inform the em-ployees that they were not to discuss, or campaignfor, the Union in the hotel 24 hours before the elec-tion.There is no doubt that the employees were soinformed.We find that the Respondent therebypromulgated a broad and unlawful no-solicitationrule inviolation of Section 8(a)(1) of the Act, in-asmuch as the prohibition extended to nonworkingas well as to working time. This violation is not ex-cused by any misunderstanding the Respondentmay have had of the Board'sPeerlessPlywoodrule,2 particularly in view of the fact that implemen-tation thereof occurred as late as May 1, 1966, 1month after the second election,by the unlawful in-structions given to Artz and McGarry by bothDeSimone and Lagano.CONCLUSIONS OF LAWAmend the Trial Examiner's Conclusions of Lawby inserting the following as paragraph number 6,renumbering the present paragraphs numbered 6and 7 to 7 and 8. respectively, and deletingfrom thelatter reference to allegation V(e) of the complaint."6. By promulgating,maintaining,enforcing, andapplying a rule that prohibits employees from en-gaginginunionactivitieson the Company'spremises during the employees' nonworking time,theRespondent violated Section 8(a)(1) of theAct."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, as modifiedbelow, and hereby orders that the Respondent,Reno's Riverside Hotel, Inc. d/b/a Riverside Hotel,Reno, Nevada. its officers, agents, successors, andassigns, shalltake the action set forth in the TrialExaminer's Recommended Order, as so modified:1.Add the following paragraph as paragraph (c)to the Trial Examiner's Recommended Order, thepresent paragraphs (c) and (d) being relettered as(d) and (e)."(c)Promulgating, maintaining, enforcing, or ap-plying any rule or regulation prohibiting employeesfromengaging in unionactivities on Company'spremises during the employees' nonworking time."2.Amend the second indented paragraph of theTrialExaminer's recommended notice to read asfollows:WE WILL NOT threaten our employees witheconomic reprisal because they have joined theabove-named labor organization or any otherunion.3.Insert the following paragraph as the third in-dented paragraph in the Trial Examiner's recom-mended notice:WE WILL NOT promulgate, maintain, en-force, or apply any rule or regulation thatprohibits employees fromengagingin union ac-tivities on company premises during the em-ployees' nonworking time.'The Trial Examiner granted Respondent's motion to strike portions ofthe General Counsel's brief unng an 8(a)(1) violation based on Respond-ent's attempt to deprive McGarry of his vote in the March 31 election byassigninghim as a pit boss for one shift and subsequently challenging hisballot as supervisor based on that assignment The General Counsel hasexcepted to this rulingWe do not adoptthe Trial Examiner's discussionof the motion or his disposition thereof However, inview of theRespond-ent's numerous violations of Section 8(a)(1), we find it unnecessary todecide whether or not this conductfurther violated the Act2 107 NLRB 427166 N LRB No. 47 TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASERIVERSIDE HOTELDAVID F. DOYLE, Trial Examiner: This proceeding,brought under Section 10(b) of the Act, was heard atReno, Nevada, on December 7 and 8, 1966, pursuant todue notice to all parties.'The complaint dated August 12, 1966, was based on acharge filed by the Union on May 18 and amended onAugust 10, 1966, and a second charge filed on May 20and amended on August 10,The complaint in sub-stance alleged that the Company had violated Section8(a)(3) and (1) of the Act by unlawfully discharging em-ployees Kenneth Artz and Edison F. (Chow) McGarrybecause of their membership in or activities on behalf ofthe Union and had violated Section 8(a)(1) of the Act bycertain conduct which the General Counsel claimed wasinterference, restraint, and coercion in violation of Sec-tion 8(a)(1) of the Act.The Company duly filed an answer denying all chargesof unfair labor practice.At the hearing all parties were represented and were af-forded full opportunity to be heard, to examine and cross-examine witnesses, to introduce evidence bearing on theissues, to argue the issues orally upon the record, and tofile briefs and proposed findings. The General Counseland counsel for the Company filed scholarly briefs whichhave been duly considered.Upon the entire record of the case and upon my obser-vation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OPERATIONS OF THE COMPANYIn its answer the Respondent admitted that it is, andhas been at all times material to this proceeding, a cor-poration duly organized and existing under the laws of theState of Nevada and is engaged in the operation of River-side Hotel, a gaming casino, restaurant, and bars locatedwithin the hotel at the city of Reno, Nevada. At the hear-ing, it was established by stipulation that Respondent hasannual gross revenue of more than $500,000 and annualindirect inflow exceeding $50,000.In addition to the above facts, at the hearing theGeneral Counsel requested that the Trial Examiner takeofficial notice of the Board's decision inHarrah's Club,150NLRB 1072, enfd. 362 F.2d 425 (C.A. 9);ElDorado Inc., et al.151 NLRB 579;Harrah's Club,143NLRB 1356, enforcement denied on other grounds 337F.2d 177 (C.A.9); Carson City Nugget Casino, Inc.,161NLRB 532;Sparks Nugget, Inc.,161 NLRB 1195; andthe certification of the Union herein as representative ofthe Company's gaming employees in Case 20-RC-6642(General Counsel Exh. 2) issued June 23, 1966, pursuantto instructions of the Board. The Trial Examiner hastaken official notice of the named cases in which theBoard asserted jurisdiction over various employers, in-cluding Respondent herein, who are engaged in gamblingcasino operations in the State of Nevada.On his own motion the Trial Examiner has also takenofficial notice of the Board's Decision and Order involv-' In this Decision, Reno's Riverside Hotel is referred to as the Com-pany, the Casino, or the Respondent American Federation of Casino andGaming Employees as the Union, the General Counsel of the Board andhis representative at the hearing,as the General Counsel;the National427ing the same parties, reported ati163 NLRB 280, inwhichthe Board also found that this Respondent was an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the facts as set forth above and the legal authori-ties it is found that the Respondent is an employer en-gaged in commerce within the meaning of the Act and isone of those Respondents who are engaged in gamblingcasino operators in the State of Nevada over whom theBoard has asserted jurisdiction.Motion to Reopen RecordOn March 22, 1967, counsel for the Respondent fileda motion with the Trial Examiner to reopen the record forthe purpose of receiving additional evidence on the ju-risdictional issue raised at the hearing. The basis for themotion was that the United States Court of Appeals forthe Ninth Circuit inN.L.R.B. v. Harrah's Club,362 F.2d425, rendered a decision which made it clear that addi-tional evidence on the jurisdictional issue would have tobe produced in Nevada gaming casino cases. Counsel hasstated that it was the purpose of the Respondent to takethe deposition of the secretary of the National Associa-tion of State Racing Commissioners and of officers ofChurchill Downs, Belmont Park, and one or two otherracetracks in New York, Maryland, Florida, and Califor-nia, as well as the depositions of racetrack and State offi-cials of the State of Nevada. It is his contention that thesedispositions will bear upon the issue of jurisdiction andwill be directed toward showing that the Board's asser-tion of jurisdiction over the gaming industry, while theBoard declines to assert jurisdiction over racetracks, isprejudicial to and in violation of the constitutional rightsof the owners of the gaming industry.On March 29, 1967, the General Counsel filed a briefin opposition to the reopening of the record. The GeneralCounsel placed his opposition to the motion on the fol-lowing grounds: (1) That the decision of the court inN.L.R.B. v. Harrah's Club, supra,was issued on June14, 1966, long before the hearing herein; (2) that the U.S.Supreme Court has in effect approved theHarrah's Clubdecision,by its denial of certiorari on February 13, 1967,362 U.S. 425; and (3) that the questions basic to the in-stant motion were raised before the Board in the secondHarrah's Clubcase, reported at 158 NLRB 860, by a mo-tion to remand to the Trial Examiner and reopen recorddated June 20, 1966, which motion the Board denied aslackingin merit onJuly 18, 1966.Upon a consideration of the motion papers, and the fil-ing thereof as exhibits in this case, marked "Exhibits onMotion," the motion is hereby denied on the ground thatthe Board has considered the Respondent's contentionsin prior proceedings and ruled adversely to Respondent.No new contention is raised herein by the instant motion.II.THE LABORORGANIZATION INVOLVEDIn paragraph III of the complaint the Respondent de-nied that the Union herein is a labor organization withinthe meaning of Section 2(5) of the Act. However, therecord contains uncontradicted testimony that the Unionis an organization in which employees participate, whichLaborRelations Board as the Board; andthe LaborManagement Rela-tions Act, as amended, as the Act.8All dates in this Decision are in theyear1966 unlessspecified other-wise. 428DECISIONSOF NATIONALLABOR RELATIONS BOARDdeals with employers concerning wages, hours, and work-ing conditions of employees and which has labor agree-ments with various employers in the State of Nevada, andwhich has been certified by the Board as the representa-tive of employees of this Respondent and of other em-ployers in the State of Nevada. The Trial Examiner hastaken official notice that the Union has been found by theBoard to be a labor organization within the meaning ofSection 2(5) of the Act in many cases, includingElDorado Inc., et al.,151 NLRB 579, 584;Carson CityNugget Casino, Inc.,161 NLRB532; Sparks Nugget,Inc.,161NLRB 1195. It is found therefore anew thatthe Union is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESUndisputed BackgroundIt is undisputed that the Company operates the River-sideHotel and the gaming casino, restaurant, and barslocated within the hotel at Reno, Nevada.At the hearing it was stipulated that the followingnamed persons were supervisors acting for the Companyat the time covered by the complaint. Bernard Richter oc-cupied the position of secretary-treasurer and generalmanager and was a principal owner of the Company. An-drew DeSimone was vice president of the Company anda part owner. He was the casino manager and had chargeof all operations in the casino. These two officials of theCompany testified. Elmer T. Beverly and Felix Laganoboth occupied the position of pit boss, a supervisory posi-tion. Both of these men are the immediate superiors of thedealers and others employed in the casino. AlthoughBeverly and Lagano are mentioned by witnesses in thecourse of this proceeding, they did not testify. CasinoManager DeSimone and McGarry, one of the employeesnamed in the complaint, had been personal friends forsome 16 years. It is undisputed that McGarry was hiredby DeSimone in early September 1965 to work as a crapdealer in the Riverside Casino. Prior to this hiring, Mc-Garry had worked for DeSimone during the summer for5 years at the Bal Tabarin Casino at Lake Tahoe. Artzwas hired by DeSimone on the recommendation of afriend in August 1965. Throughout the period with whichwe are concerned, Artz and McGarry both worked asdealers at the same crap table on the swing shift, underthe supervision of DeSimone and Pit Bosses Beverly andLagano. Their pay, as dealers, was $22.50 per day plusthe "tokes" or tips which were given to them by players.These "tokes" are collected in a toke box and dividedequally among the dealers at the end of each shift. Thetokes are a substantial part of a dealer's income amount-ing to approximately $10 per day during the summer ongood days, and varying amounts lesser at other times.It is undisputed that the Union launched an organizingcampaign among the casino employees at the RiversideHotel during September and October 1965. Artz hadpreviously joined the Union and had become a memberof its executive board in 1965 before he was employed atthe Riverside Hotel. Artz passed out authorization cardsamong the employees on the premises and recruited somemembers of the Union off the premises. Among the mem-bers he recruited was McGarry. On January 18, 1966,the Board's Regional Office (San Francisco) conductedan election among the casino employees of the Company.At this election, Artz was the observer for the Union andactively participated as a representative of the Union inthe preelection conferences which preceded the election.Artz testified without contradiction that he was appointedbusinessagent of the Union in January 1966 after the firstelectionand that the appointment was confirmed in writ-ing onFebruary 21, 1966. The election of January 18,1966, was set aside by the Board because of certainillegalconduct on the part of the Union in the 24-hour periodprior to the election.McGarry testified and it is uncontradicted that hebecame a member of the Union in late September or earlyOctober 1965, and he immediately became active in theorganizing campaignsoliciting employees and obtainingsignatureson authorization cards. He was an observer forthe Union at the secondelectionin the unit which was or-dered to take place on March 31, 1966. During February1966, McGarry had been nominated as thesole nomineefor president of the Union and was officially elected pres-ident on May 11, 1966. This date is 4 days prior to thedischarge of McGarry and Artz.The Disputed TestimonyIncidents Before the Alleged DischargesThe only witnesses for the General Counsel were thetwo dischargees, McGarry and Artz. The principal wit-ness for the Respondent was Andrew DeSimone, thecasino manager, who is alleged to have discharged bothMcGarry and Artz. In addition to DeSimone, BernardRichter, the general manager of the Company, BardDeSimone,Andrew'swife,and another employee,Michael (Mandy) Rizzo, testified on behalf of the Com-pany. There is a general conflict between these two setsof witnesses.Kenneth Artz testified that 2 or 3 days after he becamebusiness agent of the Union, he told DeSimone, Beverly,and Lagano of his appointment to that position. WhenArtz gave Lagano a business card, Lagano said that hehad already received one of those from Tom Hanley, anofficial of the Union. In his testimony, DeSimone ad-mitted that he knew Artz was the business agent of theUnion before the termination of Artz, but he denied thatArtz ever told him that he was the business agent of theUnion. DeSimone also said that he knew that Artz was amember of the Union at the time of the preelection con-ferences and that Artz was a union observer at the firstelection.DeSimone in the course of his testimony ad-mitted that he learned around May 8 that Artz had goneto Las Vegas with McGarry to attend a union meeting.In his testimony, Richter said that he did not learn thatArtz was an official of the Union until he learned it at thehearing. However, he admitted that he had reason to be-lieve that Artz was a member of the Union because Artzhad attended two preelection conferences as a represent-ative of the Union at which Richter represented theCompany. Richter also testified that he had seen Artzwith Union Leader Tom Hanley on many occasions inthe hotel and at both the preelection conferences.McGarry testified that on May 8, he and Artz went toLas Vegas, Nevada, to attend a meeting of the Union.When McGarry next went to the casino, DeSimone ad-dressed him as, "Mr. President," and inquired if they hadaccomplished anything at the meeting. McGarry repliedthat they had, and went to work. DeSimone testified thatitwas about this date that he first learned that McGarrywas a member and president of the Union. RIVERSIDE HOTELMcGarry testified that on or about January 16, approx-imately 2 days before the first election, he was in the gam-bling casino with DeSimone when the latter told McGar-ry that if the Union won, he would close up some of thecasino gaming tables, let the dealers go, and put the super-visorstowork dealing.According toMcGarry,DeSimone appeared to be serious when he made thethreat. In the course of his testimony, DeSimone said thathe had made the statement about shutting down some ofthe tables, but he explained that he was "just kidding"and laughed about it when he said it. DeSimone then ex-plained that he could not run three shifts of gambling withfive supervisors and he could not close down the tablesand put supervisors to work without the approval of hispartners.McGarry testified that about January 17, DeSimonetold him that Richter had told DeSimone that inasmuchas McGarry was a longtime friend of DeSimone that Mc-Garry should be loyal to "the joint" and that the super-visors had seen McGarry talking to Union Agent Hanleyin the coffee shop of the hotel and that McGarry shouldnot talk to union officials on the Company's premises.This conversation and the admonition given McGarrywas denied by DeSimone but he admitted that, in a con-versation between Richter and DeSimone, Richter hadsaid that since McGarry was a friend of DeSimone, heshould beforthe Company.Michael (Mandy) Rizzo, one of the dealers, was calledas a witness for the Company. He testified that he waspresent on the occasion when DeSimone said that hewould close down some of the tables, let the dealers go,and put the supervisors to work. He testified thatDeSimone was laughing about it.On one shift on the night of March 8, 1966, Pit BossBeverly was to be absent. DeSimone testified that hechose McGarry rather than Rizzo to take Beverly's placebecause McGarry was more experienced and becauseDeSimone had plans to make McGarry a pit boss lateron. On the following day, when Beverly returned to work,McGarry and Beverly -net in the pit of the casino. Ac-cording to McGarry, Beverly said that the Union "justlost another vote, that they had set McGarry up, and puthim on as a supervisor, so that his vote would be canceledout in the election." Artz testified that on the same night,Beverly spoke to him saying that the Union had lostanother vote since they had made McGarry a supervisoron his night off, so the Union could not count on his vote.It is undisputed that in the March 31 election, McGarry'svote was challenged by the Company's observer on thebasis of his having worked one shift as a supervisor. Thechallenge was subsequently overruled by the RegionalDirector.McGarry testified that when he finished his work asobserver in the March 31 election, he returned to histable in the pit. At that time, DeSimone asked him whohad won the election, the Union or the Company. Mc-Garry replied, "We did." According to both McGarryand DeSimone, DeSimone then said, "I thought you wasmy friend, that is a fine thing to do. I treated you prettynice, didn't I?" According to McGarry, DeSimone con-tinued, saying that he couldn't understand how McGarrycould do this to him after all he had done for McGarryover the years, adding, "How could you screw me thisway?"Artz testified without contradiction that on May 13 hespent one of his coffeebreaks with Hanley in the cof-feeshop and on the next break talked to Hanley in the429hotel lobby and then went with Hanley by elevator toHanley's room. Upon his return to the casino,Pit BossLagano told him that Richter was pretty hot at him forbeing with Hanley. Artz said that it was too bad; that thetime he spent was his own time. Lagano then said that hewas only telling Artz whatDeSimonehad told him. A fewminutes laterDeSimonecame into the pit and told Artzthat he should know better than to beseenwith Hanley,and told Artz to walk up to the second floor to take anelevator to Hanley's room and return the same way. Artzreplied that he was not ashamed of being seen with Han-ley and would rather havemanagement see him getting onthe elevator with Hanley than sneaking around the backway.The Complaint About Tokes; theDischargeof McGarryand ArtzOn this topic, Artz, McGarry, and Rizzo are the onlywitnesses to one important conversation. Their versionsof what occurred leading up to the termination of Artzand McGarry are not at variance except on minor details.It is undisputed that on May 15 about 2 a.m., Artz, Mc-Garry, and Rizzo finished working their shift and met inthe hotel's Corner Bar, a cocktail lounge. The tokes hadbeen counted and divided among the dealers on the shift.After some discussion about other things, Artz said thatthe token "weren't so hot." Both McGarry and Rizzoagreed with him. Then, according to Artz, he said that he"wasn't satisfied with this money that he was getting, andMcGarry said neither am I." According to Artz, Rizzoalso stated that he was not satisfied either. Artz said thatwhen he referred to money, he was referring to the tokes.In his testimony, Rizzo said that on this occasion Artzsaid that the tokes weren't so hot and that Rizzo agreedwith him. Then Artz said, "I'm not satisfied here and Mc-Garry said, me too." Rizzo remained silent and then Mc-Garry and Artz said they were going home. Rizzotestified further that as he left the bar and was walkingthrough the lobby, he met DeSimone, manager of thecasino, coming out of the office. DeSimone asked Rizzohow the tokes were and Rizzo said, "Not so hot." At that,DeSimone "kind of smiled" and Rizzo told him Artzwasn't satisfied and neither was McGarry, but DeSimonedidn't say anything to that. Both men said goodnight andwent their separate ways.The Discharges of May 15Artz testified that about 11:30 a.m. on May 15DeSimone, the casino manager, telephoned him at hishome.DeSimone said, "I understand you are notsatisfied.You told someone you were not satisfied." Artzsaid, "Yes." DeSimone said, "You told someone youwere going to quit. I can't use you anymore. Don't comein." Artz asked, "Who told you that?" DeSimone said, "Ican't tell you." Artz replied, "If I was going to quit, I'dtell you." DeSimone said, "I can't use you. I'm the boss."Artz said, "You are the boss, Andrew." DeSimone said,"That's right. That is the way it's going to be." Artzreplied, "That's good enough for me."McGarry testified that around 11:30 on the morningafter he had discussed the question of tokes with Artz andRizzo, DeSimone phoned him at his home. DeSimonetoldMcGarry that he should quit, that DeSimone couldno longer use him at the Riverside. McGarry replied thathe wouldn't quit and then DeSimone said, "That is the 430DECISIONSOF NATIONALLABOR RELATIONS BOARDway it is going to be. I am the boss. That was it." McGar-ry said, "Well, if that is it, that's it." McGarry testifiedthat he neither asked DeSimone for any reason why hewanted McGarry to quit, or for any reason why he wasfiringMcGarry. A few minutes after McGarry's conver-sation with DeSimone on the telephone, Artz called Mc-Garry on the telephone. Artz told McGarry whatDeSimone had said to him and McGarry explained toArtz what DeSimone had said to him. The two employeesthen agree to go to the Riverside Hotel that night to gettheir checks.That evening, Artz and McGarry went to the cashier'soffice, but at that place they were told by the young ladyin charge that she did not have their checks. The two em-ployees then proceeded to the pit and asked DeSimonewhere their checks were. McGarry said thatinasmuch asthey were being fired, that State law required that theirchecks should be paid them "right now." DeSimonecountered this by asking, "Are you trying to start trouble,Chow? You know the bookkeepers don't work Sundays."DeSimone said that their checks would be ready the nextday. On the following day, they went to the casino andreceived the checks which were waiting for them.McGarry testified further that on May 17 he appliedfor State unemployment benefits. He went to the office ofthe department and filled out an application. McGarrytestified that he gave as the reason for his termination bytheCompany that DeSimone had called him on thetelephone and fired him for union activities. Later, Mc-Garry went back to the unemployment office and in-spected the formsignedby DeSimone. The GeneralCounsel introduced into evidence the application of Mc-Garry for unemployment benefits and Notice to Last Em-ployer of Claim Filed, which contained a statement byDeSimone on behalf of the Respondent. The exhibitestablished that McGarry, in the space of explaining whyhe left his job with his last employer, stated the following,"Mr DeSimone called me on the telephone and said I waslet go, it was for union activities." The Notice to LastEmployer, signed by Andrew DeSimone, stated the fol-lowing in the space entitled"Reason for the Employee'sSeparation from employment" - "Claimant was paid infull.Claimantwas dissatisfiedwith job.He wasreplaced."Artz also testified that he applied for unemploymentbenefits on May 17, 2 days after his discharge. Artz gaveas the reason for his leaving his last employer as, "Ter-minated for union activities. No -reason given." Artztestified that he first put on the form, terminated for unionactivities, but the interviewer told him that if the Em-ployer had given him no reason he should state,-no reasongiven. Upon that advice, Artz struck out the words "forunion activities"and inserted the words"no reasongiven."In connection with the claim ofArtz,DeSimonefilled out the State form in thesameway as he had filledout the form for McGarry, stating, "Claimant was paid infull.Claimant stated that he was dissatisfied with the job.He was replaced."The form to be filled out by the employer is noteworthybecause of another factor. On each form to be filled outby the employer, there is a box which should be markedto indicate the reason for termination of the employee.These boxes are marked as follows, "He was fired; Hequit voluntarily; Other (reason)" On these forms filled inby DeSimone, none of these boxes are checked. TheNevada Employment Security Department found that theemployeeswere "discharged for reason other thanmisconduct connected with the work within the meaningof Section 612.385 of the Nevada Revised Statutes," andthe employees were paid their benefits.DeSimone's testimony as to the events leading up tothe termination of Artz and McGarry and the eventswhich constitute the termination is not greatly at variancewith the testimony of Artz and McGarry, but it will benoted that DeSimone's testimony is marked by a vague-ness and a cryptic explanation which I deem to be entire-ly inadequate.Upon direct examination,DeSimonetestified thatArtz and McGarry worked the shiftbeginning at 6 p.m.on May 14 and ending 2 a.m. on May15, and that he also worked that shift. At the end of theshift, he was busy with his partner Richter in the countingroom or office of the casino. Around 3 a.m. he left the of-fice and ran into Mandy Rizzo. Rizzo told him that ArtzandMcGarry"were dissatisfied with working there,about the tokes or something like that" so he did not sayanything, but he proceeded on his way home. He ex-plained that becauseMcGarrywas a friend of his andbecause he had put McGarry to work, he didn't like thefact thatMcGarry was dissatisfied. On the followingmorning, a little after 11, he called Artz and said, "YousaidtoMandy youweredissatisfied.Ifyou'redissatisfied,we will leave it that way." According toDeSimone, at that point Artz tried to say something tothe effect that he had not said he was dissatisfied butDeSimone said, "I know you did,that I have proof." Artztried to tell him something else, but DeSimone couldn'tunderstand him, so he hung up. When he was askeddirectly if he told Artz who had told him that Artz wasdissatisfied,DeSimone testified that he had said it wasMandy Rizzo.After talking with Artz, DeSimone phoned McGarryto whom he said,"I hear you are dissatisfied with the job-and the tokes. If you are, we will leave it that way." Ac-cording to DeSimone, McGarry started to mumble, butDeSimone could not understand what he was talkingabout,soDeSimone said again,"As long as you aredissatisfied,we will leave it that way." At that point,DeSimone testified,"So that was all.We just hung up,and they did not show up for work." DeSimone testifiedthat in his conversation with McGarry,he did not tell Mc-Garrythat he should quit or that DeSimone couldn't usehim any longer. Nor did McGarry say in that conversa-tion that he would not quit. DeSimone also denied that hesaid to McGarry, "That is the way it will be. I'm theboss." DeSimone also denied that he told Artz that hecould not useArtz anymore.DeSimone testified that later in the day, around 8 or 9p.m., he had a conversation with both men in the casino.Both men came to DeSimone in the pit and McGarrysaid, "Have you got my check?"DeSimone said he didn'thave the check and said, "You know today is Sunday,and the bookkeepers don't work on Sundays." Then Mc-Garry asked if he would get it on Monday and DeSimonesaid he would;there was no further discussion.DeSimone testified that on one occasion,Richter toldhim that since McGarry was a friend of DeSimone's thatMcGarry should be "for the joint." DeSimone deniedthat he had ever told McGarry or Artznot to be seen inthe hotel with Hanley or anyother unionofficial.Also, henever told any employee to walk up to the second floor toget on the elevator with Hanley or any other union offi-cial.DeSimone stated that on one occasion he said if theUnion was going to picket the outside of the club hewould put floormen to work as dealers,but at the time he RIVERSIDE HOTEL431said it he was laughing and kidding.DeSimone also saidthat a few days before the first election (January 18) hesaid that if the Union won, he would close up some of thetables, let the dealers go, and put the supervisors to work,but when he said that, he was just "kidding around."DeSimone explained that you could not put five foremento run three shifts at gambling tables so everybody had toknow that he was kidding. DeSimone said that before hetelephoned either Artz or McGarry on May 15, he didnot confer with Richter or his other partners in the hotel.On cross-examination, DeSimone was asked why hechose McGarry to fill in as pit boss on occasion whenBeverly was absent. He testified that Richter wanted toplace Mandy Rizzo in the job but he overruled it and toldRichter to put McGarry as pit boss because he had moreexperience than Rizzo. DeSimone said that after thesecond election, when McGarry came to the pit, he askedhim who had won the election. McGarry replied, "Wewon." Then, DeSimone said, "I don't think that was anice thing.You have been my friend for a long time, andI treated you prettynice,didn'tI?"According toDeSimone,McGarryput his head down on his chest andwalked away. A few moments later, DeSimone said thathe had told McGarry on this occasion that he had treatedMcGarry pretty nice for years and he didn't think Mc-Garry should have done that to him because he was sucha good friend of his. DeSimone said he was angry whenhe said this to McGarry. DeSimone said that he learnedthatMcGarry belonged to the Union on Mother's Day,May 8. McGarrywentto Las Vegas with Artz. Whilethey were away, Artz' wife told a third party that the twomen had gone to Las Vegas to a union meeting and thatMcGarry was president of the Union. This is when helearned that McGarry was the president.DeSimone ad-mitted that when McGarry returned from Las Vegas hegreetedhimwith the salutation, "Mr. President."DeSimone said that when he said this,he was smiling andso was McGarry, who made no reply; that they werekidding. DeSimone admitted that he knew that Artz wasthe business agent of the Union some time before May15.Later,inthecourseof his cross-examination,DeSimone stated that Rizzo told him of the dissatisfac-tion of McGarry and Artz in the early morning hours ofMay 15. Then he testified as follows: "The more Ithought of it, I got kinda mad to myself, and I went homeafter three o'clock. Of course it takes about 15 minutes toget home so I didn'twant to ring them up then,disturbthem at that time. So I rang them up the next morning.so I told them in that conversation that if they weredissatisfied just to let it stay that way." In the course ofhis cross-examination,DeSimone was asked the follow-ing:Q.Why didyou call them?A. If anybodyisworking forme and isdissatisfied, I should let them know about it.So I told them if they were dissatisfied, we wouldleave it that way.So the next day they didn't show up for work.Q.Neitherof them showed upfor work?A.No, sir.Q.Were they both scheduled for work?A.Yes, sir-no, only one, because Chow was offon Sunday and Monday.Q. So Chow McGarry was not due to show up forwork until Sunday evening in any event; is that right?A. That's right.Q. So your purpose in telephoning him if I un-derstand your testimony is to let them know that youheard they were dissatisfied?A. That's right.Q.Wasthereany otherpurpose in making thiscall?A.No.As to McGarry,DeSimone testified,"I rang him upand told him that I had heard that - "You and Artz aredissatisfied with the tokes and the job," and I says, "Ifyou are, we will leave it that way." When he was asked ifhe had not called McGarry and Artz for the purpose ofterminating them,he answered,"Idid not terminatethem. I said, we will leave it that way."When asked if heexpected the men to report for work after this conversa-tion,the witness replied,"I don't know."DeSimone alsosaid that he was not surprisedthatMcGarry and Artzasked for their checks that night. Toward the end of hiscross-examination,theGeneralCounselaskedDeSimone directly if it was his position that McGarryand Artz quit their employment at the casino. DeSimoneanswered, "I think they quit on their own, yeah." TheTrialExaminer then interrupted the cross-examination ofthewitnessto tryto clear up the ambiguity in histestimony. At that point, the following colloquy occurred:TRIALEXAMINER:Now, let me ask a questionhere. You said, according to your testimony to thesemen, "I hear you are dissatisfied with the tokes."And another place you said you heard they weredissatisfied with the tokes and the job, "Let's leaveit that way."Did youintend toconvey to them that they werefired?THE WITNESS: I did not say they were fired.TRIAL EXAMINER: Did you intend they shouldunderstand that they were fired?THE WITNESS: I says, "We will leave it thatway."TRIAL EXAMINER: All right.Let me ask you this:What did you mean by that? When you said, "Wewill leave it that way," what did you mean?THE WITNESS: Whena man isdissatisfied with ajob, why, he-why does he want to come back towork for-Would you want a man that is dissatisfied inyour-TRIAL EXAMINER: Well, this is what I am gettingat. Is that what you had intended, that if they weredissatisfied, that they wouldn't come back?THE WITNESS: I hoped they wouldn't come back.TRIALEXAMINER: But you did not intend to firethem by that?THE WITNESS: No, I think if they would havecome back, I think I would have taken them back,maybe. I don't know how I would have felt about it.Mrs. DeSimone in part corroborated the testimony ofher husband as to what he said over the telephone on themorning when he phonedboth Artz and McGarry.Bernard Richter, the principal owner, secretary-treas-urer, and general manager of the Company, also wascalled as a witness by the Respondent. Richter testifiedthat James Lloyd held the position of president and An-drew DeSimone was vice president of the Company.Richter said his primary function was direct charge of thehotel,bars, entertainment, the casino,the slots, the cash-ier's cage,and engineering. He also handles, as resident 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanager, public relations, labor relations, and generaloperation of the hotel, advertising promotions, and otherfunctions. He lives at the hotel and is about the premisesdaily. Since he lives at the hotel, Richter said that he eatsat the coffee shop, usually three meals a day, and hefrequently goes into the coffee shop to see that the serviceof patrons and the food served is good. Richter testifiedas to how the gaming operations of the casino are underthe regulation of the State Gaming Control Board of theState of Nevada and how that supervision is exercised.Richter testified that he first received notification thatthe Union claimed to represent some of his employeeswhen he received a letter from the National Labor Rela-tions Board stating that the Union had filed a petition foran election. After that, he consulted his counsel who in-structed him as to what he could and could not do in re-gard to the organizational drive of the Union. Richterstated that he never issued any instructions to supervisorsto instruct employees that they were not to discuss theUnion or talk to union officials during their nonworkingtime. Richter stated that on the night before the first elec-tion, he met with representatives of the Reno Local JointExecutive Board of Culinary Workers and Motel, HotelServiceWorkers and a representative of the Union andhe represented the Company and was accompanied by hiscounsel, Robert V. Magor. Employee Artz representedthe Union as did Tom Hanley, one of its officers, who didmost of the talking. Richter testified that after the preelec-tion conference on this evening, he found certain electionpamphlets in the hands of employees in the pit and com-plained toHanley about this. Later, the RegionalDirector, on the basis of the Company's objections, onFebruary 17, set aside the election and ordered a newelection to take place on Thursday, March 31. Prior tothat date, there was a preelection conference on the nightbefore the election. At this meeting, employees Artz andHanley represented the employees. At the election of thenext afternoon, McGarry was one of the observers for theUnion at the election.Richter testified that on March 8, McGarry was placedtemporarily as pit boss in the place of Beverly who was tobe absent. Richter made the decision, based upon arecommendation of DeSimone. Richter said that he in-structed all the employees, all supervisors, that they werenot allowed to discuss any labor matters with employees24 hours before any election and that the Companywould not allow anybody to discuss any labor matterswith any of the Company's employees who were workingin the establishment on their working time. Richter de-nied that he gave any instructions saying that employeescould not discuss the Union while they were not workingor in the coffeeshop or any other place while on their owntime.Richter said that he had seen McGarry in thepresence of Hanley on many occasions. Hanley was afrequent guest in the hotel and he saw the men togetherfrequently. He said that he may have seen McGarry withHanley in the coffeeshop, but could not remember any in-cident in particular, and he denied that in any way he waskeeping any of the union officials or the employees of theCompany under surveillance. Richter denied he ever toldLagano oranyother supervisor to tell any employee, in-cluding Artz and McGarry, that if theywere going to seeHanley, they should go up to the second floor to catch theelevator to Hanley's room, and when they left, they wereto come down in the elevator and get off on the secondfloor. Richter also denied that he told Lagano to tell Artzthat he was "hot" at Artz for being seen with Hanley.Richter testified that on one occasion he told Artz thatthe management was not mad at anyone because of theirinterest in the Union. Richter told Artz that Artz believedin unionism and the casino management did not, but therewould be no hard feelings about their positions. Richteralso testified to the frequency of Hanley and other unionofficials'visitsat the Hotel. Between November 18,1965, and November 20, 1966, Hanley and/or other offi-cials were guests of the Hotel on approximately 13 occa-sions, during which Hanley or other officials stayed forperiods of from 1-7 days. Apparently all bills were paidexcept a small bill for the last rental of a room. Some-times, Hanley was accompanied by A. M. Dreyer, coun-sel for the Union, and sometimes by some other officer ofthe Union.Michael Rizzo, also referred to in the transcript oftestimony as Mandy Rizzo, was also called as a witnessby counsel for the Respondent. Rizzo stated that he wasa wheel dealer at the casino, on the same shift with Mc-Garry and Artz. He was also under the supervision ofDeSimone. On or about January 18, 1966, the casino hadsix tables in operation. The pit boss on the swingshift wasElmer Beverly.DeSimone,as the manager,was also onduty and they generally stayed in the pit. Rizzo said thatin the period before the election, there was a good deal ofconversation among the dealers when they were in thecoffeeshop on their breaks, etc., but noone in manage-ment had ever told them that they could not discuss theUnion on their own time.Rizzo also testified that on another occasion, he was inthe pit and heard DeSimone say that if the Union wouldcome in, he was going to close up some of the tables andput some of the supervisors to work; "But I believe hesaid it in jest, because he was laughing, and I startedlaughing about it."Rizzo's testimony as to his conversation with Artz andMcGarry in the early morning hours of May 15 has beenreviewed previously.Motion To Strike Paragraphs of General Counsel's BriefThe General Counsel in his brief contends that theTrial Examiner should find that the Company committedan unfair labor practice by its "threat and attempt todeprive McGarry of his vote in the March 31, election byassigninghim as a pit boss for one shift and subsequentlychallenging his ballot," although this conduct isnot al-legedin the complaint. He claims that the Respondent didnot avail himself of its opportunity to refute or rebut thetestimony presented at this point, so "the matter shouldbe considered as fully litigated."Counsel for the Respondent, on February 14, 1967,moved to strike the paragraphs of the brief dealing withthis question on the grounds of surprise, since no motionto amend the complaint to include an appropriate allega-tion was made at the hearing and at this stage of theproceeding, Respondent had no opportunity to answer ordefend against the contention.The order to strike these paragraphs is hereby granted.It is clear that the evidence proffered by the GeneralCounsel was admitted as a part of the sequence of eventscomprising the controversy. Since there was no ap-propriate allegation in the complaint, the Trial Examinertook it for granted and without objection by the Respond-ent that such conduct shed light on the motivation of theCompany as to other conduct alleged `in the complaint.Common fairness requires that at this late date, the RIVERSIDE HOTELevidence cannot be held to establish an unfair labor prac-tice not alleged in the complaint.The Trial Examinermust state that upon reviewing the transcript of testimonyin the light of the General Counsel's contention,he too is"surprised" and deems that contention untenable.Recently, inRussell-NewmanMfg.Co., Inc. v.N.L.R.B.370 F.2d 980(C.A. 5), the courthad occasionto review the Board's decision in that case.What thecourt said there, is applicable here.We cannot approve of this action of the Board. Itnecessitates denial of enforcement of its Order as ofthis time.The governing principles are to be found inMorgan v. UnitedStates(1938), 304 U.S. 1, 58 S.Ct.773, 999, 82 L.Ed 1129.This was a case involving anorder of theSecretaryof Agriculturefixing the max-imum rates to be charged by commission men atstockyards.The orderwas held void for failure toallow the full hearing required by the applicablestatute.The Courtheld that in administrative proceedingsof a quasijudicial characterthe libertyand propertyof citizens must be protected by fair and open hear-ing, that such a hearing embraces not only the rightto present evidence,but also a reasonable opportuni-ty to knowthe claims of the opposingparty, and tomeet those claims.Due process in an administrative hearing includesa fair trial,conducted in accordance with fundamen-tal principles of fair play and applicable proceduralstandards establishedby law.Administrative con-venience or necessity cannot override this require-ment,Swift and Co.v.United States,7 Cir.,1962,308 F.2d 849,Hornsbyv. Allen,5 Cir., 1964, 326F.2d 605.The second part of Respondent'smotion to strike isdirected to certain arguments of the General Counselwhich Respondent claims are in support of matters onwhich the General Counsel introduced no evidence. Themotion is denied as to these matters, since they are en-compassed in the scope of "argument"in the brief.ConcludingFindingsThe centralissue in this case, whetheremployees Artzand McGarry weredischarged or not,must turn on thecredibility findingbetween theprincipals involved. Allthree of thesemen are engaged in the business of profes-sional gambling.Thesemen are "sharp" and keenlyaware of howtheir personal interestmay be affected bytheirtestimony and the testimonyof others. However,McGarry and Artz testifiedin an apparently straightfor-ward manner and each of these corroborated thetestimonyof the other. Therewas a tendencyon the partof McGarryto exaggerate and to add emphasis to parts ofhis testimony,but Iam satisfied that the version ofDeSimone's telephonecall to thesetwo men on Sundaymorning,May 15, has been correctlyfurnished by thesetwo employees.On the otherhand, DeSimone was evasive,equivocal,and ambiguous.Throughouthis entire testimony it wasunclearjust whatDeSimone claimed in regard tothe ter-minationsof Artz and McGarry.He was far from candidor forthright. Through directexamination and cross-ex-3 It should also be noted that paragraph V(c) was dismissed at the hear-ing at the close of the evidence,on motion of the Respondent on theground that there was absolutely no testimony that Richter told em-433amination,his testimony was not clearas to whether heclaimed they were terminated as a result of a misun-derstanding,quitoftheirown volition,orweredischarged.His crypticstatementthat hetold the menthat "You aredissatisfied and we'll leaveit that way," af-fordedabsolutely no rational explanation of the termina-tion.However, in my judgment,DeSimone's testimonyclearly showsthat hisintention was to fireMcGarry andArtz who werethe two leading union adherents. On thewitness stand,he could not admitthathe told the men, "Icannot use you anymore,don't come in," so he had toresort to thecrypticvaguenessof, "You're dissatisfied,let's leave itthat way." Finally,under cross-examinationand upon an examinationby the TrialExaminer, the wit-ness saidthatafterhetold the men"theyweredissatisfied, theywould leaveit that way," thathe "hopedthey wouldn't come back." Then, he furtherstated, "No,I think ifthey would havecome back, I think I wouldhavetaken themback,maybe.I don't know how I wouldhave felt about it." In thelight of all theevidence, it ap-pearscrystalclear to methat,during the election cam-paign, DeSimone held his feelingsprettywell in check,but when the Union was successful, his anger toward Mc-Garry,his longtimefriendand new president of theUnion,could not be restrained.He felt that McGarry hadbetrayedhim and was an ingrate for previous employ-ment.At that point,DeSimone's temper tookover and hecalled the two men and told them, astheyhave related,"You are dissatisfied,I can't useyou anylonger. Don'tcomein." Thisis buttressed by DeSimone's statement onthe unemployment forms, "Claimant states he wasdissatisfied with the job.He wasreplaced."Upon all theevidence,Ifind thattheCompanydischarged employeesArtz and McGarry on May 15,1966,becauseof their activity on behalf of the Union.This conductis a violation of Section 8(a)(1) and (3) ofthe Act.Upon the creditedtestimonyof McGarry,it is foundthat DeSimone,on the night before the second election,March31, told McGarry that ifthe Union won the elec-tion, he would close down some of the tables, let thedealers go,and put the supervisors to work at the tables.Although DeSimone and Rizzobothtestified that thisstatement was made in an atmosphere of "kidding," I amnot persuaded that it was innocent.What may be alaughing matter or a joke to one person,may not be thesame to another. Here, the employees were about to casttheir ballots,and statements like this, even when madewitha smile, can, and do, have an inhibiting effect uponemployees. I find thatthe making of this statement was aviolation of Section 8(a)(1) ofthe Actas alleged in theparagraphmarked V(f) of thecomplaint.The GeneralCounsel alleges in the complaint that thesame threat as found above was made on another occa-sion before the first election.As I read thetestimony, allthe witnesses appear to agree thatitwasmade before thesecond election and, to some extent, thereexists confu-sion among them as to whetherthe threatwas made ornot before the first election.In the light of this confusion,I find thatthe threatwas made as foundabove,and nototherwise.Therefore,paragraph of the complaint markedV(d) isdismissed. In dismissing this paragraph of thecomplaint,what is written herein as to thecredibility ofBernard Richter should be noted.3ployees that pay raises would be withheld from employees because of theUnion's organizing campaign. 434DECISIONSOF NATIONALLABOR RELATIONS BOARDIn paragraph V(a) the General Counsel alleges that onJanuary 4, 1966, Andrew DeSimone told employees thatthe Respondent was engaging in surveillance of theirunion activities. The testimony to support this allegationwas given by McGarry, who said that a couple of days be-fore the first election on January 18, DeSimone told himthat Richter had said thatsince he,McGarry, was a friendof his,DeSimone,he "should be loyal to the joint." Also,that DeSimone said that the management had seen Mc-Garry in the Corner Bar talking to Hanley, and that Mc-Garry shouldn't talk to them on the premises at all. I donot credit this testimony of McGarry. DeSimone deniedthat he made any statement to McGarry to the effect'thathe should not be seen in the company of Hanley or talkingto Hanley on the premises. And Richter, who was a mostcredible witness, testified that he saw McGarry and Han-ley on many occasions in the hotel. It is undisputed thatduring the period with which we are concerned, Hanleywas a guest of the hotel on no less than 13 occasions andstayed for lengths of time from 2-7 days. He talkedfrequently to McGarry and other persons interested inthe Union and since they talked in the coffee shop, bar,casino, or rooms of the hotel, company officials fromRichter and DeSimone on down could not help but ob-serve them talking. Apparently there was no attempt byanyone to stop this meeting and association on thepremises of the hotel when the dealers were off duty, soI conclude that in this instance McGarry is stretching thetruth. I believe that Richter may have said to DeSimonethat since McGarry was a friend of DeSimone's, he ex-pected McGarry to be loyal to the Company.But such astatement made by Richter to DeSimone, even if re-peated to McGarry, does not constitute a violation ofSection 8(a)(1).4Therefore, the paragraph marked V(a) of the complaintis dismissed for lack of credible evidence.On the basis of the credited testimony of Richter, I findthat there is no credible evidence supporting para-graph V(b) of the complaint, which alleges that Richterdirected employees not to associate with union agents onRespondent's premises on their nonworking time. Alsoon the basis of Richter's credited testimony, it is foundthat the evidence is insufficient to support paragraph V(e)thatRichter, on January 15, 1966, inaugurated a ruleprohibiting employees from engaging in union activity onRespondent's premises on employees' nonworking time.Paragraph V(i) which alleges that on or about May 12,1966,DeSimone interrogated employees concerningtheir union activities is hereby dismissed. The testimonyalleged to support this allegation is that of McGarry, par-ticularly, and Artz, that on the day the two employeesreturned from a union meeting at Las Vegas, Nevada,DeSimone greeted McGarry as, "Mr. President," andasked "if they had accomplished anything?" The em-ployees replied that they had accomplished somethingand went to work. I find that this question addressed tothe employees did not imply any threat of reprisal or forceor imply any promise of benefits, so it does not amount tointerference, restraint, or coercion within the meaning ofSection' 8(a)(1) of the Act. According to all witnesses tothis incident, the question addressed to the employeeswas made in a bantering fashion, and there is no evidenceof other interrogation.5Upon the undisputed and credited testimony of Mc-Garry and Artz, it is found that on March 30, 1966, PitBoss Felix Lagano directed employees not to engage inunionactivity on the Company's premisesduring theirnonworking time. It is also found upon the sametestimony that on or about May 1, 1966, DeSimone andLagano gave the same direction to employees as set forthabove. This conduct constitutes two violations of Section8(a)(1) of the Act as alleged in paragraphs of the com-plaint marked V(g) and (h).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations setforth in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.V.THE REMEDYSince it has been found that the Respondent has en-gaged in certain unfair labor practices,itwill be recom-mended that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the policiesof the Act.Since it has been found that the Respondent unlawfullydischarged employees EdisonF.McGarry andKennethArtz on May15, 1966,itwill be recommended that theRespondent offer to the two named employees immediateand full reinstatement to their former or substantiallyequivalent positions,without prejudice to their seniorityand other rights and privileges,discharging,if necessary,any other employees hired since May 15, 1966, to fill thepositions of the two named employees.It will be recommended also that the Respondent makewhole EdisonF. McGarry andKennethArtz for any lossof pay they may have suffered by reason of the dis-crimination against them, by payment to each of a sum ofmoney equivalent to that which each would have nor-mally earned as wages fromMay 15,1966, the date oftheir discharge,to the date of their reinstatement,less anynet earnings during saidperiod.Said backpay is to becomputed in the manner establishedby theBoard in F.W. Woolworth Company,90 NLRB 289, with interestthereon,as computed inIsis Plumbing andHeating Co.,138 NLRB 716.Because of the nature and extent of the unfair laborpractices engaged in by Respondent,which evinces an at-titude of opposition to the purposes of the Act in general,I deem it necessary to recommend that the Respondentcease and desist from in any other manner infringing uponthe rights of employees guaranteed under Section 7 of theAct.Uponthe basis of the foregoing findings of fact andconclusions and upon the entire record in the case, Ihereby make the following:CONCLUSIONS OF LAW1.Reno'sRiverside Hotel, Inc. d/b/a Riverside Hotelis an employer engaged in commerce within the meaningof Section2(6) and (7) of the Act.4 Blue Flash Express, Inc.,109 NLRB 591.1 See footnote4,supra. RIVERSIDE HOTEL4352.American Federation of Casino and Gaming Em-ployees is a labor organization within the meaning of Sec-tion2(5) of the Act.3.By discharging EdisonF.McGarryand KennethArtz becauseof their activities on behalf of the above-named Union and for the purpose of discouraging mem-bership in and activity on behalfof theabove-namedUnion,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(3) and(1) of the Act.4.By threatening the employees with the loss of theirjobs in the event they chose the Union to act as their col-lective-bargaining representative,Respondent has inter-fered with,coerced,and restrained its employees in viola-tion of Section 8(a)(1) of the Act.5.By forbidding employees to engage in union activityon the Company'spremises during their nonworkingtime,the Respondent has interfered with,coerced, andrestrained its employees in violation of Section 8(a)(1) ofthe Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.7.TheRespondent did not commit the unfair laborpractices alleged in paragraphsV(a), (b), (c), (d), (e), or (i)of the complaint.RECOMMENDED ORDERUpon the above findings of fact and conclusions of lawand upon the entire record in the case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I recommend that Respondent, Reno's River-sideHotel, Inc. d/b/a Riverside Hotel, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership and activities on behalfof American Federation of Casino and Gaming Em-ployees, or any other labor organization of its employees,by discharging employees, or in any other manner dis-criminating in regard to the hire or tenure of employment,or any term or condition of employment.(b)Threatening employees with loss of employmentbecause of their activity on behalf of the above-namedUnion, or if they support the said Union in an election.(c)Forbidding employees to engage in union activitieson the Company's premises during the employees' non-working time.(d) In any other manner interfering with, restraining,or coercing its employees in the exercise of their rights toself-organization, to form labor organizations, to join orassist the above-named labor organization, or any otherlabororganization, to bargain collectively throughrepresentatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain fromany and all such activities, except to the extent that suchright may be affected by an agreement requiring member-ship in a labor organization as a condition of employment,8 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words, "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."as authorized in Section 8(a)(3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Act of1959.2.Take the following affirmative action which I findis necessary to effectuate the policies of the Act:(a)Offer Edison F. McGarry and Kenneth Artz im-mediate and full reinstatement to their former or substan-tially equivalent employment, without prejudice to theirseniority and other rights and privileges, and make themwhole for any loss of wages they may have suffered as aresult of the Respondent's discrimination against them, inthemanner set forth in the section entitled "TheRemedy," above.NNotify Edison F. McGarry and Kenneth Artz ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTraining and ServiceAct,asamended, after discharge from the Armed Forces.](b)Post at its hotel and casino at Reno, Nevada, co-pies of the attached notice marked "Appendix."6 Copiesof said notice, to be furnished by the Regional Directorfor Region 20, after being duly signed by representativesof the Respondent, shall be posted by the Respondent im-mediately upon receipt thereof, and maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of receipt of thisTrial Examiner's Decision, what steps the Respondenthas taken to comply herewith.IT IS FURTHER RECOMMENDED that, unless theRespondent shall, within 20 days from the date ofreceipt of this Trial Examiner's Decision, notify saidRegional Director, in writing, that it will comply with theforegoingRecommended Order, the National LaborRelations Board issue an order requiring Respondentto take the action aforesaid.7' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director,in writing, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT discourage membership of any ofour employees in American Federation of Casinoand Gaming Employees, or any other union, bydischarging, transferring, or laying off employees orin any other manner discriminating against them inregard to their hire or tenure of employment, or anyterm or condition of employment.WE WILL NOT threaten our employees witheconomic reprisal because they have joined theabove-named or any other union, nor will we promise 436DECISIONSOF NATIONALour employees economic benefits to induce them torenounce the above-named Union or any otherunion.WE WILL NOT forbid our employees to engage inunion activity on our premises during their nonwork-ing time.WE WILL offer Edison F. McGarry and KennethArtz full and immediate reinstatement to their formerpositions or one substantially equivalent theretowithout prejudice to their seniority or other rightsand privileges previously enjoyed.WE WILL make whole Edison F. McGarry andKenneth Artz for any loss of pay they may have suf-fered as a result of our discrimination against them.All our employees are free to become and remain, or torefrain from becoming or remaining, members of theabove-named or any other labor organization, except tothe extent that such right may be affected by an agree-ment requiring membership in the labor organization asauthorized in Section 8(a)(3) of the Act.LABOR RELATIONS BOARDRENO'S RIVERSIDE HOTEL,INC. D/B/A RIVERSIDEHOTEL(Employer)DatedBy(Representative)(Title)NOTE: We will notify the above-named employees ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 13050 FederalBuilding, 450 Golden Gate Avenue, Box 36047, SanFrancisco, California, Telephone 556-3197.